Citation Nr: 0622850	
Decision Date: 07/31/06    Archive Date: 08/10/06	

DOCKET NO.  96-23 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from May 1949 to August 
1950.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In that rating decision, the RO determined that 
new and material evidence had not been received to reopen a 
previously and finally denied claim for service connection 
for a psychiatric disorder.  The veteran perfected an appeal 
of that decision.  Moreover, good cause having been shown, 
the veteran's motion for advancement on the docket has been 
granted.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2005).

The veteran's appeal was previously before the Board in 
February 1998, at which time the Board found that new and 
material evidence had not been received to reopen the 
previously denied claim.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  As a result of a motion filed by the Secretary, in 
a December 1998 Order, the Court vacated the Board's February 
1998 decision, and remanded the appeal for application of the 
revised definition of new and material evidence promulgated 
in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In a June 1999 decision, the Board applied the revised 
definition of new and material evidence, and once again 
determined that new and material evidence had not been 
received to reopen the previously denied claim.  The veteran 
also appealed the June 1999 decision to the Court.  As a 
result of another motion filed by the Secretary, in an August 
2001 Order, the Court vacated the June 1999 decision and 
remanded the appeal to the Board for compliance with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), codified at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002) and implemented at 38 C.F.R. 
§ 3.159 (2005).

In a January 2003 decision, the Board found that VA had 
complied with the requirements of the VCAA, and again 
determined that new and material evidence had not been 
received to reopen the previously denied claim.  The veteran 
appealed the January 2003 decision to the Court.  As a result 
of an additional motion filed by the Secretary, in a January 
2005 Order, the Court found that the Board had not provided 
sufficient reasons and bases for determining that VA had 
complied with the requirements of the VCAA, that VA had 
failed to obtain VA treatment records which were deemed to be 
of record, and that VA had failed to instruct the veteran to 
submit private treatment records which might be relevant to 
her claim.

In June 2005, the veteran's appeal was remanded to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  The 
case is now, once more, before the Board for appellate 
review.

Despite the determination reached by the RO in the context of 
a Supplemental Statement of the Case in September 2005, the 
Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 05-92.

Finally, for reasons which will become apparent, the 
veteran's case is once again being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part.


REMAND

Although further delay is regrettable, recently issued case 
law requires remand in this case.  During the pendency of 
this appeal, and subsequent to the Board's June 2005 Remand, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartmann v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In 
correspondence of March and April 2006, the RO appears to 
have complied with the holding in that case, furnishing the 
veteran with notice regarding the disability rating and 
effective date to be assigned were service connection to be 
granted.  However, shortly after its decision in 
Dingess/Hartmann, the Court issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In that decision, the 
Court held that VA must notify a claimant of the evidence and 
information necessary to reopen a previously denied claim, 
and must notify the claimant of the evidence and information 
necessary to establish his entitlement to the underlying 
claim for the benefit sought, i.e., service connection.  In 
that case, the Court noted that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service connection claim may be affected 
by the evidence which was of record at the time that the 
prior claim was finally denied.  The Court further stated 
that the VCAA requires, in the context of a claim to reopen, 
that the Secretary look at the bases for the denial in the 
prior decision(s) and respond with a notice letter which 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection which were found insufficient in the previous 
denial(s).

Although the RO attempted to provide notice regarding the 
need for new and material evidence in a Supplemental 
Statement of the Case dated in September 2005, that notice 
does not comply with the newly specified criteria as noted in 
Kent, supra.  Moreover, the United States Court of Appeals 
for the Federal Circuit has indicated that post-decision 
documents such as Statements of the Case do not provide 
sufficient VCAA notice.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Thus, the Board is constrained to find 
that remand is necessary. 

Accordingly, the case is once again REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file, 
and send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) advising the veteran 
of the type of evidence which would be 
new and material based on the reasons for 
the previous denials of benefits, and the 
responsibilities of VA and the veteran in 
obtaining the evidence as outlined by the 
Federal Circuit in Kent v. Nicholson, 20 
Vet. App. 1 (2006).

2.  After completing any additional 
development deemed necessary, the RO 
should again review the record.  If the 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.


	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



